DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 9, and 13-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation “A secondary battery, characterized by, comprising…” It is unclear whether the redundant claim language is merely a typographical error or whether a claim limitation following “characterized by…” was intended by Applicant and unintentionally omitted. 

Claim 9 recites the limitation "second groove" in the second line of claim 5.  There is insufficient antecedent basis for this limitation in the claim because there is no first groove claimed with respect to claim 9. The first groove in claim 7 is not encompassed by the claim 9 scope because claim 9 is dependent on claim 8 which is further dependent on claim 3. The 

Similarly, claim 13 recites the limitation “third groove” in the second line of claim 13. There is insufficient antecedent basis for this limitation in the claim because there is no first nor second groove claimed with respect to claim 13. The first groove in claim 7 and the second groove of claim 9 are not encompassed by the claim 13 scope because claim 13 is dependent on claim 1. The examiner suggests making claim 13 dependent on claim 9 in addition to the suggestion regarding the indefiniteness of claim 9 above if Applicant intends to have the first, second, and third grooves included in the scope of claim 13.

Claim 14 recites the limitation “second notch” in the first line of claim 14. There is insufficient antecedent basis for this limitation in the claim because there is no first notch claimed with respect to claim 14. The first notch in claim 12 is not encompassed by the claim 14 scope because claim 14 is dependent on claim 11 which further depends on claim 1. The examiner suggests making claim 14 dependent on claim 12 if Applicant intends to have the first notch included in the scope of claim 14.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 10-11, 13, and 16 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Hirose et al. (US 2018/0123110 A1).

Regarding claim 1, Hirose discloses a secondary battery 10 (secondary battery) comprising:
a rectangular, box-like case member 14 with opening portion 14a (a case comprising an opening, Fig. 1, [0051]);
a cover assembly comprising:
a lid member 15 (a top cover plate, Fig. 1, [0051]) and a pair of terminals 16 and 17 disposed on the lid member (an electrode terminal, Fig. 1, [0051]).
Hirose further discloses wherein the lid member 15 closes the opening portion 14a (the top cover plate covering the opening, Fig. 1, [0051]) and is comprised of terminal insertion holes 15b corresponding to both terminals 16 and 17 (comprising an electrode lead-out hole corresponding to the 10electrode terminal, Fig. 1, [0075]).
Hirose further discloses wherein the case accommodates an electrode assembly (an electrode assembly received in the case) with a main body 12 and electrode tabs 25 and 35 protruding from the electrodes corresponding to the positive and negative electrodes, respectively (the electrode assembly comprising a main body and a tab, the tab extending out from a side of the main body close to the top cover plate, Fig. 1, [0054]-[0055]). Hirose further discloses that all of the positive and negative tabs are joined in respective tab bundles 36 and folded at first bent portion 36a (bent portion) and a second bent portion 36c that overlaps , thereby folding and protecting the tabs 25, 35 (the tab being bent relative to a thickness direction of the top cover plate to form a bent portion, Fig. 1, [0091]).
Hirose further discloses wherein the battery includes a conductive member 51 joined to the tab bundles such that it electrically connects the electrode assembly to the positive and negative terminals [0056]. The conductive member is disposed between the lid member 15 and the electrode assembly main body 12 (a current collecting wiring board disposed between the top cover plate and the main body, Fig. 1). The conductive member includes a fixed piece 52 and a connecting piece 53 [0061]. The connecting piece is continuous with the fixed piece, but can be defined by three sections, as depicted in Modified Fig. 5 of Hirose (A) below. The first connection portion is primarily the fixed piece 52 and is connected to the insulating cover 55 [0069]. The insulating cover includes through-holes 56 to allow the conductive member 51 and in particular, the fixed piece 52, to be electrically connected to the auxiliary terminal 61, a portion of the terminals 16 and 17 ([0074], Fig. 4). 
The transition portion of the conductive member, as depicted in Modified Fig. 5 of Hirose (A) below, is part of the connecting piece 53 orthogonal to the width direction of the lid member 15 [0064]. 
The second connection portion of the conductive member, as depicted in Modified Fig. 5 of Hirose (A) below, is another part of the connecting piece 53 and is connected to the bent portion 36a (Figs. 4-5).




    PNG
    media_image1.png
    497
    611
    media_image1.png
    Greyscale
 
Hirose therefore reads on the claim limitation “15the current collecting wiring board comprising a first connection portion, a second connection portion, and a transition portion connected between the first connection portion and the second connection portion, the first connection portion and the second connection portion extending along a width direction of the top cover plate and being provided opposite to each other, the first connection portion being connected with the electrode terminal, and the second connection 20portion being connected with the bent portion” because the first and second connection portions are parallel, opposite to each other, and extend along a width direction of the lid member 15.

Regarding claim 10, Hirose anticipates the secondary battery of claim 1 as set forth above. Hirose further discloses wherein the tab bundle 36 is bent around an edge of the second connection portion to form bent portion 36a disposed between the first connection portion and the second connection portion, as depicted in Modified Fig. 5 of Hirose (A) above. Hirose therefore anticipates the claim limitation “wherein the tab is bent around an edge of the second connection portion to form the bent portion, and the bent portion is disposed between the first connection portion and the second connection portion.”

Regarding claim 11, Hirose anticipates the secondary battery of claim 1 as set forth above. Hirose accordingly anticipates the claim limitation “wherein the first 15connection portion, the transition portion, and the second connection portion have an integral structure” as shown in Modified Fig. 5 of Hirose (A) where the first connection portion, the transition portion, and the second connection portion are of an integrated structure defined as the conductive member 51 comprised of both the fixed piece 52 and the connecting piece 53.


    PNG
    media_image2.png
    492
    616
    media_image2.png
    Greyscale
Regarding claim 13, Hirose anticipates the secondary battery of claim 1 as set forth above. Hirose further discloses wherein the battery includes an insulating cover 55 located between conductive members 51 and the lid member 15 and that the insulating cover is secured to the lid member [0069], [0070]. Hirose further discloses wherein a groove in the insulating cover surrounds a periphery of the electrode-lead out hole and is provided on the side of the cover plate facing the electrode assembly (Figs. 1 and 4). Hirose further discloses that the conductive member is, and in particular the first connection portion, is received in the groove, as depicted in Modified Fig. 5 of Hirose (B) below. 

Hirose therefore anticipates the claim limitation “wherein the top cover plate further comprises a third groove which is annular, the third groove surrounds a periphery of the electrode lead-out hole and is disposed on a side of the top cover plate facing the electrode 25assembly, and the first connection portion is at least partially received in the third groove.”

Regarding claim 16, Hirose anticipates the secondary battery of claim 1 as set forth above. Hirose further discloses wherein the second connection portion of the current collecting wiring board includes a first plate body and a second plate body, as depicted in Modified Fig. 4 
    PNG
    media_image3.png
    393
    638
    media_image3.png
    Greyscale
of Hirose below. 
Modified Fig. 4 of Hirose (A) is a partial cross-sectional view of the same portions of the electrode assembly as those in Fig. 5 of Hirose, but from a different side. In this orientation, the second connection portion is shown with both a first and second plate body, corresponding to the sides of the second connection portion, which would further be connected to the transition portion, as depicted in Modified Fig. 5 of Hirose (A) in the claim 1 analysis. Furthermore, the bent portion 36b is disposed between the first plate body and the second plate body, as depicted in Modified Fig. 4 of Hirose (A) above. Hirose therefore anticipates the claim limitation “wherein the second connection portion of the current collecting wiring board includes a first plate body and a second plate body, the first plate body and the second plate body are both connected to the transition portion, and 10the bent portion is disposed between the first plate body and the second plate body.”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2-4, 8, and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hirose et al. (US 2018/0123110 A1) as applied to claim 1 above, in view of Motokawa et al. (US 2016/0006006 A1).

Regarding claim 2, Hirose anticipates the secondary battery of claim 1 as set forth above. Hirose further discloses wherein the lid member 15 may be a metal plate [0075] or alternatively, in some embodiments, the lid member is formed of an insulating material, rendering the inner insulating cover 55 unnecessary [0133]. In such embodiments, the conductive member, and in particular the first connection portion of the conductive member, may be directly secured to the lid member 55 [0133]. Hirose fails to disclose wherein the lid member is made of a plastic material.

Motokawa teaches a battery module housing a plurality of battery blocks (Abstract). Motokawa further teaches wherein the battery module is comprised of a case 6 with insulating lids 10 and 11 covering both openings on the battery case [0031]. Motokawa teaches that examples of such lids include plastic material that have heat resistance and an electrically insulating property [0032].

It would therefore be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the lid member of Hirose such that it is made of a plastic material, as taught by Motokawa, with a reasonable expectation of success in providing a cover member to close the opening of the housing with suitable insulating properties. It is within the ambit of one of ordinary skill to select a known material based on its suitability for its intended use. See MPEP 2144.07. Modified Hirose therefore reads on the claim limitation “wherein the top cover plate is made of plastic material.” Modified Hirose further reads on the claim limitation “the first connection portion is fitted against the top cover plate” because the plastic cover plate is an insulating material, rendering the use of an additional insulating member unnecessary such that the conductive member, specifically the first connection portion of the conductive member, may be fitted directly to the cover plate, as taught in [0133] of Hirose.

Regarding claim 3, Modified Hirose makes obvious the secondary battery of claim 2 as set forth above. Hirose further discloses wherein each electrode terminal 16 and 17 is comprised of an auxiliary terminal 61[0070]. Hirose further discloses wherein the auxiliary terminal is itself comprised of a prism-shaped base portion 61a (a base portion) and a first crimp portion 61b which protrudes from the surface of the base portion 61a (an extension portion connected to the base portion) [0070]. Hirose further discloses wherein the base portion 61a is positioned on a side of the lid member 15 away from the electrode assembly (the base portion is disposed on a side of the top cover plate away from the electrode assembly, Fig. 1). Hirose also discloses wherein the first crimp portion 61b of each auxiliary terminal is inserted into the terminal insertion hole 15b and subsequently the insertion hole 52a on the first connection portion of the associated conductive member 51 (the extension portion extends into the electrode lead-out hole and is connected with the first connection portion, Fig. 1, Figs. 4-5, [0081]).
Hirose additionally discloses wherein the base portion 61a has an area of a cross section larger than that of the electrode lead out hole 15b, as shown in Fig. 4 (an area of a cross section of the base portion is larger than an area of a cross section of the electrode lead-out 43hole).

Regarding claim 4, Modified Hirose makes obvious the secondary battery of claim 3 as set forth above. Hirose additionally discloses wherein the cross section of the extension portion 61b is oval in the z-direction and rectangular or square in the x-direction, as shown in Fig. 1 (wherein a cross section of the extension portion is one of oval and square in shape). Furthermore, the cross section of the electrode lead-out hole 15b is oval in the z-direction which matches a shape of the cross section of the extension portion (a shape of the cross section of the electrode lead-out hole matches a shape of the cross section of the extension portion, Fig. 1).

Regarding claim 8, Modified Hirose makes obvious the secondary battery of claim 3 as set forth above. Hirose further discloses wherein the terminals 16 and 17 further comprise an outer insulating member 57 (a sealing member) provided on the lid member 15 with a recess 57b surrounding a periphery of the insertion hole 15b in which the base portion 61a of the auxiliary terminal is fitted (Fig. 4, [0070]). The insulating member 57 is annular, as depicted in Fig. 4 of Hirose and the recess 57b is formed such that the insulating member has a flange part (annular flange) provided on the bottom of the recess 57b and in contact with the top cover plate (Fig. 4). Furthermore, the insulating member has a cylindrical shaft portion 57c (body portion) that extends into the electrode lead-out hole 15b where it further contacts the extension portion 61b of the auxiliary terminal (Fig. 4). The annular flange extends outwardly from a circumferential edge of an inner hole of the body portion, as depicted in Modified Fig. 4 of Hirose (B) below.


    PNG
    media_image4.png
    397
    599
    media_image4.png
    Greyscale

Modified Hirose therefore reads on the claim limitation “wherein the secondary battery 25further comprises a sealing member, the sealing member comprises a body portion which is annular and an annular flange extending outwardly from an circumferential edge of an inner hole of the body portion, the body portion is disposed between the base portion and the top cover Preliminary Amendmentplate, the annular flange extends into the electrode lead-out hole, and are in contact with the extension portion and the top cover plate respectively” because the body portion 57c of the insulating member is in contact with the extension portion and the flange is in contact with the top cover plate.

Regarding claim 17, Modified Hirose makes obvious the secondary battery of claim 2 as set forth above. Hirose further discloses wherein the tab bundle 36 is bent around an edge of the second connection portion to form bent portion 36a disposed between the first connection portion and the second connection portion, as depicted in Modified Fig. 5 of Hirose (A) above. Modified Hirose therefore reads on the claim limitation “wherein the tab is bent around an edge of the second connection portion to form the bent portion, and the bent portion is disposed between the first connection portion and the second connection portion.”

Regarding claim 18, Modified Hirose makes obvious the secondary battery of claim 3 as set forth above. Hirose further discloses wherein the tab bundle 36 is bent around an edge of the second connection portion to form bent portion 36a disposed between the first connection portion and the second connection portion, as depicted in Modified Fig. 5 of Hirose (A) above. Modified Hirose therefore reads on the claim limitation “wherein the tab is bent around an edge of the second connection portion to form the bent portion, and the bent portion is disposed between the first connection portion and the second connection portion.”

Regarding claim 19, Modified Hirose makes obvious the secondary battery of claim 2 as set forth above. Modified Hirose accordingly reads on the claim limitation “wherein the first 15connection portion, the transition portion, and the second connection portion have an integral structure” as shown in Modified Fig. 5 of Hirose (A) where the first connection portion, the transition portion, and the second connection portion are of an integrated structure defined as the conductive member 51 comprised of both the fixed piece 52 and the connecting piece 53.

Regarding claim 20, Modified Hirose makes obvious the secondary battery of claim 3 as set forth above. Modified Hirose accordingly reads on the claim limitation “wherein the first 15connection portion, the transition portion, and the second connection portion have an integral structure” as shown in Modified Fig. 5 of Hirose (A) where the first connection .

Claims 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hirose et al. (US 2018/0123110 A1) in view of Motokawa et al. (US 2016/0006006 A1) as applied to claim 3 above, and further in view of Yokoshima et al. (US 2017/0288275 A1).

Regarding claim 5, Modified Hirose makes obvious the secondary battery of claim 3 as set forth above. Hirose further discloses wherein the first connection portion of the conductive member 51 is comprised of an insertion hole 52a (wherein the first connection portion comprises an attachment hole) and the extension portion 61b is inserted into the insertion hole 52a where it is thereby crimped to the secure the terminal 61 (the electrode terminal further comprises a boss (the extension portion 61b) whose shape matches that of the attachment hole, the boss extends from the extension portion (extending from itself) in a direction toward the electrode assembly and extends into the attachment hole, [0081]). Hirose discloses a second embodiment in which a welding device is used to secure the lid to the conductive member 51 and the tabs of the electrode assembly [0122]-[0126], Figs. 4-5). Hirose fails to disclose wherein the extension portion 61b is welded to the first connection portion of the conductive member 51. 

Yokoshima teaches an electrochemical device, a battery, with an electrode terminal 131 electrically connected to the conductive member, the collector 132 ([0066], Fig. 7). Yokoshima further teaches wherein joining the terminal to the current collector may be 

It would therefore be obvious to one of ordinary skill in the art to modify the secondary battery of Modified Hirose such that the extension portion of the auxiliary terminal 61b was welded instead of crimped to the conductive member 51, as taught by Yokoshima. It is obvious to one of ordinary skill to apply a known bonding technique (welding) to a known device (a terminal joined to a conductive current collecting member) to yield a predictable result (a reliably bonded terminal and conductive member with suitable electrical connection). Modified Hirose therefore reads on the claim limitation “the extension portion is welded to the first connection portion" because the first connection portion of the conductive member 51 is the member that the auxiliary terminal extension portion is connected to via crimping, as disclosed, or welding, as made obvious above.

Regarding claim 6, Modified Hirose makes obvious the secondary battery of claim 5 as set forth above. Hirose further discloses wherein the insertion hole on the first connection portion, 52b, has an oval cross-section in the z-direction, and a rectangular or square shaped cross section in the x-direction (Fig. 1). Modified Hirose therefore reads on the claim limitation “wherein a cross section of the attachment hole is one of oval and square in shape.”

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hirose et al. (US 2018/0123110 A1) in view of Motokawa et al. (US 2016/0006006 A1) as applied to claim 3 above, and further in view of Tsutsumi et al. (US 2016/0351866 A1).

Regarding claim 7, Modified Hirose makes obvious the secondary battery of claim 3 as set forth above. Hirose further discloses wherein the terminals 16 and 17 further comprise an outer insulating member 57 provided on the lid member 15 with a recess 57b surrounding a periphery of the insertion hole 15b in which the base portion 61a of the auxiliary terminal is fitted (Fig. 4, [0070]). Hirose additionally discloses wherein the cover plate is provided with a groove 15a that function as rotation prevention portions for the external terminals 66 ([0075], Fig. 4). Hirose fails to disclose wherein the lid member is comprised of a groove surrounding a periphery of the electrode lead-out hole.

Tsutsumi teaches an electric storage device comprised of an electrode assembly and a case that houses the electrode assembly (Abstract). Tsutsumi further teaches wherein the electric storage device, a lithium ion secondary battery, includes a cover plate 3 to cover an opening of the case body 2 to seal the case 1 [0068]. The cover plate is further provided with terminal structures 9 electrically connected to the electrode assembly housed in the case [0069].  Tsutsumi further teaches a first recess 3b on the top side of the cover plate surrounding through-hole 3a to receive a portion of the outer gasket 11 and the rivet 12 which functions as an auxiliary terminal ([0072], [0076], Fig. 6). The recess prevents the outer gasket from rotating about its axis [0077]. Tsutsumi further teaches that although the first recess 3b may be formed on the gasket and not the cover plate, it is preferred to be formed on the cover plate because it results in an enhancement of the mechanical strength of the cover plate [0110].

It would therefore be obvious to one of ordinary skill prior to the effective filing date of the claimed invention to provide a recess, i.e. a groove, in the cover plate of Modified Hirose to receive the insulating member 57 and the base portion of the auxiliary terminal 61a with a “wherein the top cover plate further 20comprises a first groove, the first groove surrounds a periphery of the electrode lead-out hole and is disposed on a side of the top cover plate facing away from the electrode assembly, and at least part of the base portion is received in the first groove” because the recess reads on the first groove and it is disposed on the top side of the cover plate with a part of the base portion being received in the groove.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hirose et al. (US 2018/0123110 A1) in view of Motokawa et al. (US 2016/0006006 A1) as applied to claim 8 above, and further in view of Kim et al. (KR 20080072132 A) (references herein made with respect to English Machine Translation attached).

Regarding claim 9, Modified Hirose makes obvious the secondary battery of claim 8 as set forth above. Hirose further discloses wherein the terminals 16 and 17 further comprise an outer insulating member 57 (a sealing member) 
Kim teaches a secondary battery comprised of a cap assembly 300 and a case 200 housing the electrode assembly 100 (Fig. 1, [pg. 3, para. 7]). Kim further teaches that the battery includes a sealing member 371 surrounding the electrolyte injection hole 362 ([pg. 4, para. 5]). Kim further teaches that an annular groove 365 is installed with a rotating drill blade and accommodates the sealing member 371 and prevents the sealing member from falling off or becoming torn (Fig. 4, [pg. 5, paras. 5-6]).
It would therefore be obvious to one of ordinary skill to modify the cap plate of Modified Hirose such that it included an annular groove surrounding the electrode lead-out hole for accommodating the insulative member 57 (the sealing member) with a reasonable expectation of success in securing the insulative member from falling off or becoming torn, as taught by Kim. It is obvious to one of ordinary skill to use a known technique (drilling with a rotating drill blade to form an annular groove) to improve similar devices in the same way (improved sealing for the holes in the cap plate of a battery). See MPEP 2143(I)(C). Modified Hirose therefore reads on the claim limitation “wherein the top cover plate further 5comprises a second groove which is annular, the second groove surrounds a periphery of the electrode lead-out hole and is disposed on a side of the top cover plate facing away from the electrode assembly, and the body portion of the sealing member is at least partially received in the second groove” because the insulating member 57 of Modified Hirose is the sealing member and is received in the groove. The claim language “second groove” is interpreted as if it said only “groove” because there is a lack of antecedent basis in the scope of claim 9 for a first groove, as noted in the 112b rejection above.

Claims 12 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hirose et al. (US 2018/0123110 A1) as applied to claim 11 above, and further in view of Wakimoto (US 2016/0336545 A1).

Regarding claim 12, Hirose anticipates the secondary battery of claim 11 as set forth above. Hirose accordingly discloses wherein the first connection portion and the transition portion are formed of an integrated structure with a bend, as depicted in Modified Fig. 5 of Hirose (A). Hirose fails to disclose wherein a notch is provided at a junction of the first connection portion and the transition portion.

Wakimoto teaches a secondary battery with an electrode body 3 comprised of positive electrode tab portions 4c connected to a positive electrode collector 6 [0043]. Wakimoto further teaches that the positive electrode collector 6 has bent portions 70, as depicted in Fig. 8 [0063]. Wakimoto further teaches that at the bent portions 70, cutaways (notches) may be provided to facilitate the bending of the positive electrode collector [0063].

It would therefore be obvious to one of ordinary skill prior to the effective filing date of the claimed invention to modify the conductive member of Hirose such that notches were provided at the bent corner (junction) of the first connection portion and the transition portion with a reasonable expectation of success in facilitating the bending of the conductive member, as taught by Wakimoto. It is within the ambit of one of ordinary skill to use a known technique (installing notches at bent junctions) to improve devices in a similar way (facilitate bending). See MPEP 2143(I)(C). Modified Hirose therefore reads on the claim limitation “wherein a first notch is provided on an inner surface at a junction of the first connection portion and the transition 20portion.”

Regarding claim 14, Hirose anticipates the secondary battery of claim 11 as set forth above. Hirose accordingly discloses wherein the second connection portion and the transition portion are formed of an integrated structure with a bend, as depicted in Modified Fig. 5 of Hirose (A). Hirose fails to disclose wherein a notch is provided at a junction of the second connection portion and the transition portion.

Wakimoto teaches a secondary battery with an electrode body 3 comprised of positive electrode tab portions 4c connected to a positive electrode collector 6 [0043]. Wakimoto further teaches that the positive electrode collector 6 has bent portions 70, as depicted in Fig. 8 [0063]. Wakimoto further teaches that at the bent portions 70, cutaways (notches) may be provided to facilitate the bending of the positive electrode collector [0063].

It would therefore be obvious to one of ordinary skill prior to the effective filing date of the claimed invention to modify the conductive member of Hirose such that notches were provided at the bent corner (junction) of the second connection portion and the transition portion with a reasonable expectation of success in facilitating the bending of the conductive member, as taught by Wakimoto. It is within the ambit of one of ordinary skill to use a known technique (installing notches at bent junctions) to improve devices in a similar way (facilitate bending). See MPEP 2143(I)(C). Modified Hirose therefore reads on the claim limitation “wherein a second notch is provided 45on an inner surface at a junction between the second connection portion and the transition portion.” The examiner notes that the language “second notch” is interpreted as if it read “notch” in accordance with the 112b rejection above.

Claims 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hirose et al. (US 2018/0123110 A1) in view of Motokawa et al. (US 2016/0006006 A1) above further in view of Yokoshima et al. (US 2017/0288275 A1) as applied to claim 5 above and further in view of Deng et al. (CN 103378321 A) (provided in Information Disclosure Statement filed by Applicant on 19 October 2021).

Regarding claim 15, Modified Hirose makes obvious the secondary battery of claim 5 as set forth above. Hirose accordingly discloses wherein the extension portion additionally acts as a boss part, wherein it has a shape that matches that of the attachment hole and extends into the attachment hole, as described above in the claim 5 analysis. Hirose fails to disclose wherein the boss portion has a cross-sectional area smaller than the extension portion.

Deng teaches a battery with a battery with a cover board assembly comprising a cover plate connecting piece and an electrode terminal (Abstract). Deng further teaches wherein the electrode terminal has a base portion, an extension portion extending from the base portion, and a boss portion extending from the extension portion, as depicted in Modified Fig. 2 of Deng below. Deng further discloses wherein the cross-sectional area of the boss is smaller than the area of the cross section of the extension portion, as depicted in Modified Fig. 2 of Deng and Fig. 5 of Deng.

It would be obvious to one of ordinary skill in the art to modify the terminals of Modified Hirose such that the boss part of Deng was combined with the extension portion of Modified Hirose with a reasonable expectation of success in providing a terminal capable of conventional “wherein the area of the cross section 5of the boss is smaller than the area of the cross section of the extension portion.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Koo et al. (US 2017/0149044 A1) teaches a secondary battery comprised of a cap assembly, the cap assembly including cap plate with a stepped portion 152c to fit in a rivet groove 154b in the terminal plate 154 (Abstract, [0057]).
Ko et al. (US 2018/0358643 A1) teaches a secondary battery with an electrode assembly having a through-hole and an insertion groove surrounding the through-hole [0017].
Maeda et al. (US 2018/0183018 A1) teaches a secondary battery with a pair of conductive members and a sealing member disposed in a groove of the electrode terminal (Abstract, [0097]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Justin C King whose telephone number is (571)272-1750. The examiner can normally be reached Monday - Friday: 7:30am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew T Martin can be reached on (571) 270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.C.K./Examiner, Art Unit 1728    

/MATTHEW T MARTIN/Supervisory Patent Examiner, Art Unit 1728